Citation Nr: 1728609	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral ankle disorder (claimed as chronic bilateral ankle pain), to include as secondary to a service-connected left knee disorder.

3.  Entitlement to service connection for a right knee disorder (claimed as chronic right knee pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to July 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a right knee disorder, a bilateral ankle disorder, and a neck disorder; and granted service connection for sensorineural hearing loss in the right ear, assigning a noncompensable rating.

Although the Veteran's April 2009 Notice of Disagreement disagreed with the initial rating for right ear hearing loss, his June 2011 substantive appeal only included the service connection claims.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).  The Veteran has not submitted any subsequent evidence or argument with respect to the increased rating claim for right ear hearing loss, and VA has not taken any action that could have led the Veteran to believe that the issue remained on appeal.  The Board has limited its appellate consideration accordingly. As such, the right ear hearing loss rating claim is not on appeal.

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran sustained a neck strain during service; however he has not demonstrated that he is currently diagnosed with a neck/cervical spine disorder.

2.  The Veteran twisted his right ankle during service and reports that he had pain in both ankles during service; however, he has not demonstrated that he has been currently diagnosed with a disorder of either ankle.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disorder. . . .  In the absence of proof of a present disorder there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Facts

In his July 2008 application, the Veteran stated that his ankle pain began in October 1998.  Subsequently during service, he reported that he would from time to time not be able to perform some physical tasks due to extreme pain and discomfort, and would be sent to the battalion medical facility and given light duty and medication for various periods of time.  He stated that, on more than a few occasions, he was treated for sprained ankles due to extremely strenuous training conditions, such as the amount of weight he had to carry on his back as a light infantryman.  Although he did not receive medical treatment since separation, he noted that he often experienced significant pain and discomfort over the years and even more so currently while performing duties as an electrician.

Service treatment records (STRs) include a January 1998 enlistment examination report, which reflects normal clinical evaluations of the lower extremities and spine/musculoskeletal system, and the Veteran's denials of swollen or painful joints; arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  In May 2000, the Veteran complained of a right ankle twist, stating that this was the third time this had happened.  The examiner found no inflammation or deformity, gave the Veteran a wrap and ibuprofen, and placed the Veteran on a 7-day profile.  In August 2001, the Veteran sought emergency treatment for a possible cervical spine injury and was assessed with a cervical strain.  The Veteran explained that he was participating in combative training and was in a choke hold when his opponent wrenched up, and the Veteran heard a "pop" and felt pain in his spine.  Four days later, the Veteran followed-up for his neck injury and stated that his neck had gotten better and he was able to move his neck.  He still was using a Philadelphia collar and was assessed with a cervical strain.

In September 2008, the Veteran submitted numerous lay statements from his wife, his roommate B.R. from service, and his parents.  B.R. stated that he remembered the Veteran having many ankle problems between 1998 and 2002, for which he would have to visit the aid station, and receiving medication during physical training at times when the pain got too bad.  He witnessed the Veteran's ankle problems progress to the point where he would sometimes have to physically help the Veteran from the physical training field to the aid station or up the two flights of stairs to the barracks.  He also remembered the Veteran practicing combative techniques with a partner when the Veteran sustained a neck injury, and the whole platoon rushed over to help the Veteran when they heard "his neck crack and pop."  He stated that the Veteran was issued a neck brace, which he wore for some time, and that from that time on the Veteran's neck injury always bothered him.

The Veteran's parents stated that the Veteran sustained ankle injuries several times during marches and training exercises.  After separation, he lived with his parents, during which time they noticed how much his injuries bothered him as he complained of his ankles and often could not sleep as a result.

The Veteran's wife stated that she met the Veteran in 2004 and married him in 2006.  Shortly after they met, she noticed that he often complained about his ankle causing him much discomfort and pain, took ibuprofen daily, had to limit his activities early in their relationship due to ankle pain, and had to sleep with a pillow under his knee to prop his leg up.  She also stated that his neck injury bothered him daily, made it difficult for him to sleep, and was painful with any strain or sudden movement.  She noted that these pains existed prior to when they met.

The Veteran also submitted a statement in September 2008, reporting left knee, bilateral ankle, and neck injuries during service.  He believed that there was a "direct correlation between this [left] knee injury and every subsequent ankle injury."  He stated that these injuries continued to affect his daily life, as it was painful to walk long distances or perform any kind of exercise that placed strain on his legs, could not run or ride a bicycle for more than a few minutes, was forced to sleep in one or two positions, and had difficulty and pain when climbing ladders or stairs or lifting any heavy equipment at work.

An October 2008 VA examination report reflects that the Veteran complained of some intermittent aching in his ankles, right worse than left; one episode of swelling in the right ankle several years ago; and no reinjury or treatment since separation.  He also reported occasionally taking over-the-counter ibuprofen and Aleve for his ankle pain.  Upon examination, the examiner found that both ankles were equal, with normal appearing joints, no swelling or effusion, no bony abnormality, and no tenderness to palpation.  Range of motion included dorsiflexion to 30 degrees and plantar flexion to 40 degrees with no pain, fatigue, or incoordination with repetitive motion.  X-rays showed no significant bone or joint abnormality with no fracture or significant degenerative changes, and were within normal limits.  As such, the examiner found that the x-rays and examinations of the bilateral ankles revealed no pathology.

Private treatment records from June to October 2009 reflect complaints of pain and swelling in the bilateral ankles and neck pain.  In August 2009, a record reflects a review of the neck with no pain or stiffness found.  The Veteran noted multiple injuries during service, and was diagnosed with bilateral ankle pain.

In his June 2011 substantive appeal, the Veteran stated that his neck had never been the same after the in-service injury, and that his ankle injury had progressed over the years.  He also noted that, as an infantryman, it was frowned upon to continually go to sick call for any injury or illness, and that he was forced to endure the pain and self-medicate as he did not want to be seen or considered as "dead weight."

According to an April 2012 Disorder Benefit Questionnaire (DBQ), a VA examiner provided opinions as to the presence of any right ankle and neck disorders, as relevant here.  As to the right ankle, the examiner reviewed the claims file, to include the twisting of the right ankle in May 2000, the Veteran reports that his ankle felt weak, that he experienced chronic ache, and that it rolled easily.  However, the examination of the right ankle was within normal limits.  The examiner found the right ankle to be normal with full range of motion, no objective evidence of painful motion, no localized tenderness or pain on palpation, normal strength, no laxity, and no ankylosis.  X-rays revealed no abnormal findings.  As such, the examiner opined that the claimed right ankle disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was seen only once in May 2000 for twisting of the right ankle, but that the examination was normal, and there was no medical evidence that he continued to have a problem.

In the April 2012 neck DBQ, the examiner opined that the claimed neck disorder was less likely than not incurred in or caused by the claimed in-in-service injury.  In so deciding, the examiner noted the in-service August 2001 diagnosis of cervical strain and the Veteran's more current reports of neck stiffness.  On examination, the examiner found that the Veteran had full range of neck motion with no objective evidence of painful motion, no additional limitation of motion following repetitive-use testing, and no localized tenderness or pain to palpation.  X-rays revealed no arthritis or vertebral fracture of the cervical spine.  

In his May 2016 VA Form 646 and his June 2017 appellate brief, the Veteran contended that he received his injuries during service, that his bilateral ankle and neck disorders had an onset during service, that his symptoms had persisted since then, and that continued treatment since separation supported his position that his issues were still problematic.

B.  Legal Analysis

Service Connection Claim for a Neck Disorder

The Veteran's contends that he has chronic neck pain that is related to an in-service neck injury.  

For the reasons expressed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder.

The evidence of record demonstrates that the Veteran had an in-service neck injury during combative training, which resulted in a cervical strain diagnosis in August 2001.  However, the evidence dated since the filing of his claim in December 2008 and during the pendency of this appeal does not show any clinically ascertainable neck disorder.  Rather, the private and VA medical evidence shows complaints of neck pain alone.  Therefore, there is no evidence of a "current" disorder, as pain is not a disorder for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.

The Board finds that the April 2012 DBQ opinion is the most probative of record as it was based on a review of the evidence and clear rationale is provided in support of the conclusion.  Given the fact that the opinion was based on a review of the applicable record, to include both VA and private medical evidence, the Board finds such opinion to be probative and material to the Veteran's service connection claim.  Based on the examiner's opinion, the Board concludes that the Veteran does not have a current chronic neck/cervical spine disability due to his period of active service.  There is no contrary opinion of record.

The Board considered the lay evidence in this case.  As a layperson, the Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  However, in this case, the determination of whether he has a clinically ascertainable neck disorder and what the nature or etiology of any such disorder might be is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training. Similarly, while B.R., the Veteran's parents, and his wife submitted lay statements discussing the Veteran's neck pain, they also, as lay people, are not competent to diagnose or determine the etiology of any neck disorder.

Thus while there is evidence of a cervical spine strain in service, the Veteran has not presented competent evidence showing that he has a current neck disorder.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a neck disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


Service Connection Claim for a Bilateral Ankle Disorder

The Veteran also asserts that he has chronic bilateral ankle pain that is directly related to service, or alternatively, to his service-connected left knee disorder. 

After review of all evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disorder.

There is evidence of right ankle injury during service, as a STR reflects that the Veteran twisted his right ankle in May 2000.  The STRs do not show any complaints or treatment related to the left ankle; however, the Veteran appears to report that he experienced pain in his left ankle during service and he is competent to do so.  Importantly however, he has not demonstrated the presence of a currently diagnosed disorder of either ankle.  Evidence dated since the date of claim in 2008 and during the pendency of the appeal does not show any clinically ascertainable bilateral ankle disorder.  VA and private treatment records show no pathology in either ankle; only complaints of bilateral ankle pain are shown and, as noted, pain is not a disorder for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285; see also Brammer, 3 Vet. App. at 225.  Therefore, there is no evidence of a "current" ankle disorder.

The Board finds that the April 2012 DBQ opinion is the most probative of record, as it was based on a review of the evidence and clear rationale is provided in support of the conclusion.  Given the fact that the opinion was based on a review of the applicable record, the Board finds such opinion to be probative and material to the Veteran's service connection claim.  Based on the examiner's opinion, the Board concludes that the Veteran does not have a current chronic ankle disability due to his period of active service.  There is no contrary opinion of record.
The Board acknowledges the Veteran's lay contentions that he has a current bilateral ankle pain that is related to his in-service ankle injury and training and that he received continued ankle treatment since separation.  As a layperson, he is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  However, in this case, the determination of whether he has a clinically ascertainable bilateral ankle disorder and what the nature or etiology of any such disorder might be is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training.  Similarly, although the Veteran, B.R., his spouse, and his parents have witnessed the Veteran with ankle symptoms since service, they are not competent to render a medical diagnosis, nor are they competent to diagnose or determine the etiology of any ankle disorder.

The Board also recognizes the Veteran's September 2008 contention that he has an ankle disorder that is directly related to his service-connected left knee disorder.  However, service connection on a secondary basis also requires evidence that a current disorder exists.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Again, as there is no evidence of a "current" disorder, service connection cannot be awarded alternatively on a secondary basis.  The Veteran, as a layperson, is not competent to diagnose a bilateral ankle disorder or determine the etiology of any such disorder.  See Layno, 6 Vet. App. at 469.  

As demonstrated by the record, the Veteran has not presented competent evidence showing that he has a current disorder of either ankle.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In summary, while the Board recognizes the twisting of the right ankle during service, the Veteran has not presented competent evidence showing that he has a current disorder in either ankle that is related to his active duty service or his service-connected left knee disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral ankle disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected left knee disorder, is denied.


REMAND

A remand is required is needed to obtain a VA opinion in order to clarify the presence of a current right knee disorder that is related to service.

The Board notes that a March 2002 STR reflects that the Veteran complained of right knee pain, which started the prior week after a 12-mile march where inclines caused the knee to give way.  The assessment was retropatellar pain syndrome of the right knee.

An October 2008 VA examiner found no pathology for the right knee based on examination and x-rays.  However, a private July 2009 magnetic resonance imaging (MRI) of the right knee found a small amount of joint fluid present with no fracture or intra-articular loose body, evidence of a grade II injury or partial thickness tear involving the inferior aspect of the anterior cruciate ligament (ACL), and a small amount of degenerative sign in the posterior horn of the medial meniscus with no medial or lateral meniscal tear identified.  Private treatment records also reflect treatment and diagnoses of a right knee ACL tear in August 2009.

The April 2012 DBQ reflects that x-rays revealed no arthritis or patellar subluxation of the right knee.  The VA examiner noted July 2009 MRI evidence showing a partial tear of the ACL, but stated that such evidence was reflected in the left knee and not the right.  While the record does contain MRI findings pertinent to the left knee, it also includes July 2009 MRI findings pertinent to the right knee.  Therefore, the right knee opinion provided by the examiner is based on an inaccurate factual premise.  As such, an addendum is necessary to clarify the presence of a current right knee disorder and its etiology on direct and secondary bases.  See Veteran's June 2011 VA Form 9 statement that his right knee had been overcompensating for the service-connected left knee disorder for quite a while.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's right knee disorder.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's competent statements that his right knee pain began during service.

*A March 2002 STR reflecting the Veteran's complaint of right knee pain after a 12-mile march with inclines, and assessment of retropatellar pain syndrome of the right knee.

*The lay statements of BR., the Veteran's wife, and his parents regarding the Veteran's knee problems since service.

*The October 2008 VA examination report reflecting no pathology of the right knee.

*The July 2009 MRI of the RIGHT knee showing a partial ACL tear.

*The June 2011 VA Form 9 reflecting the Veteran's belief that his right knee has been overcompensating for his service-connected left knee problem.

*The April 2012 DBQ.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

(a) Clarify whether the Veteran has a clinically ascertainable right knee disorder, to include a partial ACL tear.  Conduct the appropriate testing, including a MRI, as needed, in order to resolve any inconsistencies regarding a diagnosis for the right knee.

(b) Did the Veteran's current right knee disorder, at least as likely as not, have its onset during service, or is it otherwise related to it, to include the March 2002 right knee injury and assessment of retropatellar pain syndrome?

(c) Did the Veteran's service-connected left knee disorder, at least as likely as not, cause the right knee disorder?

(d) Does the Veteran's service-connected left knee disorder, at least as likely as not, aggravate the right knee disorder?

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the Veteran's claim for service connection for a right knee disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


